EXECUTIVE EMPLOYMENT AGREEMENT

 
THIS AGREEMENT made as of the 4th day of October, 2006 between Nice Cars
Operations AcquisitionCo, Inc., a corporation incorporated pursuant to the laws
of Delaware (hereinafter known as the "Corporation") and Ginger Bond
(hereinafter known as the "Employee") (this “Agreement”).
 
WHEREAS the Corporation desires to hire the Employee in the employment capacity
set out hereinafter;
 
AND WHEREAS the Employee agrees to accept such employment on the terms and
conditions hereinafter set forth;
 
NOW THEREFORE in consideration of the offer of employment, the mutual covenants
herein contained, and other good and valuable consideration (the receipt and
sufficiency of which is hereby acknowledged by both of the parties hereto), the
parties hereto agree as follows:
 

1.  
EMPLOYMENT AND ACCEPTANCE OF DUTIES:

 

(a)  
During the Period of Active Employment, as defined in section 1(c) hereunder,
the Corporation shall employ the Employee and the Employee shall serve the
Corporation, and its affiliate, Nice Cars Acceptance AcquisitionCo, Inc., in the
position of HR Manager of each entity. The Employee shall discharge the duties
and services appertaining to such positions as determined by the Corporation,
acting reasonably, as well as such additional duties and services appropriate to
such position as determined from time to time by the Board of Directors of the
Corporation acting reasonably. The Employee agrees that she shall, during the
period of her employment hereunder, well and faithfully serve the Corporation
and shall exercise the powers and authorities and fulfil the duties conferred
upon her honestly, diligently, in good faith and in the best interests of the
Corporation and its customers.

 

(b)  
During the Period of Active Employment, the Employee shall devote her full time,
attention and ability to performing the services prescribed pursuant to Section
1(a) hereof. The Employee understands that the hours of work involved will vary
and be irregular and are those hours required to meet the responsibilities of
the Employee as provided herein.

 

(c)  
For the purposes of this Agreement, "Period of Active Employment" shall mean the
period beginning on October 4, 2006, and terminating on October 4, 2011, unless
terminated sooner upon the first of the following occurrences:

 

(i)  
the termination of the Employee's Employment by the Corporation pursuant to
Sections 5 or 6 of this Agreement;

 

--------------------------------------------------------------------------------

 
 

(ii)  
the termination of this Agreement by the Employee pursuant to Section 7 hereof;

 

(iii)  
the death of the Employee; or

 

(iv)  
if the Employee becomes Totally Disabled, as defined herein, during the Period
of Active Employment. For the purposes of this Agreement, the Employee shall be
deemed to be Totally Disabled if she becomes physically or mentally incapable of
discharging all of her full-time duties hereunder and is eligible to receive
long-term disability payments under any corporate disability insurance contract
in effect at that time.

 

(d)  
The Employee shall report directly to the Board of Directors of the Corporation.

 

2.  
REMUNERATION AND BENEFITS:

 

(a)  
In consideration of the Employee's undertaking and the performance of the
obligations contained hereunder, the Corporation shall pay and grant to the
Employee the following.

 

(i)  
A salary of Thirty-One Thousand Two Hundred Dollars ($31,200) per annum, payable
in equal bi-weekly installments and subject to applicable tax payroll
deductions.

 

(ii)  
Employee shall be entitled to receive a monthly bonus based upon Nice Cars' Net
Pre-tax Income (as defined below). On a monthly basis, the Corporation shall
prepare combined internal income statements ("Internal Statements") for the
Corporation and its affiliate, Nice Cars AcquisitionCo, Inc. (and any successor
entity to either of the foregoing) in a manner consistent with the past practice
of those entities' respective predecessors (Nice Cars, Inc. and Nice Cars
Capital Acceptance Corporation) prior to the effective date of this Agreement.
In preparing the Internal Statements, the Corporation shall exclude any costs,
overhead or expenses associated with or that directly or indirectly result from
Manchester, Inc.'s ownership of either of the entities. The resulting "Net
Income" reflected on such Internal Statements shall be the Nice Cars' Net
Pre-tax Income. Employee's monthly bonus shall equal 1.30% of Nice Cars' Net
Pre-tax Income for the applicable month.

 

(iii)  
Vacation according to the policies of the Corporation but in no event less than
five (5) weeks of vacation per year. Employee shall provide reasonable notice to
Corporation in advance of such vacation.

 

(iv)  
The Employee may at her discretion participate at no cost in the Corporation’s
group insurance plans, retirement plans and benefit plans applicable to the
Employee during employment with the Corporation. Such benefit plans, and
programs may include without limitation medical, health, and dental care, life
insurance, short term and long term disability protection and qualified
retirement plans. The Employee shall be subject to all applicable terms and
conditions of such plans. The Corporation shall have the right to make
reasonable amendments to any such benefit plan or arrangement made available
hereunder.

 

--------------------------------------------------------------------------------

 
 

(b)  
The Corporation will reimburse the Employee in accordance with its normal
policies and practices for travel and other expenses or disbursements reasonably
and necessarily incurred or made by her in connection with the Corporation's
business, including but not limited to professional dues and subscriptions, and
memberships in professional and business associations. Without limiting the
foregoing, the Corporation shall provide Employee at no cost an automobile from
the Corporation's inventory for Employee's use. The Corporation shall reimburse
Employee for all gas, maintenance and repair expenses in connection with the use
of such automobile. The Corporation shall provide Employee at no cost a cell
phone with unlimited minutes. The Corporation shall pay for all internet access
costs necessary to permit Employee to work from home.

 

(c)  
The Corporation shall withhold from any amounts payable under this Agreement
such federal or provincial taxes and required statutory remittances pursuant to
any applicable law or regulation.

 

3.  
LOYALTY AND CONFIDENTIALITY:

 
In consideration of the employment provided by this Agreement, the Employee
agrees with the Corporation as follows:
 

(a)  
Confidentiality: Except in the normal and proper course of her duties hereunder
the Employee will not publish, communicate, use for her own account, or disclose
to any other Person without the prior consent of the Corporation, during or
after the Period of Active Employment, any confidential or proprietary
information or material (“Confidential Information”) relating to the
Corporation's operations, business, customers, and services which she may obtain
from the Corporation or its officers, directors, or employees, or otherwise by
virtue of the Employee's employment by the Corporation. The parties agree that
such Confidential Information is deemed proprietary to the Corporation, and all
intellectual property rights contained therein, or derived therefrom, shall at
all times remain the exclusive property of the Corporation. “Confidential
Information” includes, without limitation, the following types of information or
material, both existing and contemplated, regarding the Corporation or its
parent, affiliated or subsidiary corporations ("Related Companies"), and third
party vendors, corporate information, including contractual arrangements, plans,
strategies, tactics, policies, supply agreements, and any litigation or
negotiations; sales, strategies, methods, customer, and customer lists,
educational and training materials, reports, disks, tapes, prospects and market
research data; financial information, including cost and performance data, debt
arrangements; personnel information, including personnel lists, resumes,
personnel data, organizational structure and performance evaluations; and,
technical information, including programs, and source codes. Notwithstanding the
above, any part of the foregoing Confidential Information shall not be
considered confidential or proprietary information to the extent that it: (I) is
in the public domain through no wrongful act or breach on the part of the
Employee or any third party, or (II) was approved for release by written
authorization of the Corporation, or (III) is already known by the Employee at
the time of disclosure by the Corporation without similar confidentiality
restrictions, or (IV) is or is directly related to a Prior Invention or has been
or is independently developed by the Employee as shown by prior written
evidence, or (V) is required to be disclosed by the Employee pursuant to a court
or administrative order (and the Employee shall promptly inform the Company of
any such order to allow the Company, at its expense, to oppose any such order).

 

--------------------------------------------------------------------------------

 
 

(b)  
Return of Documents: The Employee agrees that any and all documents or other
data, sound or image recordings, fixed in any material form, and property of any
nature pertaining to activities and services of the Corporation or to its
Related Companies, including the information or materials covered by section
3(a) hereof, in her possession now or at any time during the Period of Active
Employment, are and shall be the property of the Corporation and its Related
Companies, and that all such documents and all copies of them shall be
surrendered forthwith to the Corporation whenever requested by the Corporation.
Upon termination of Employee's employment with Employer, Employee agrees to
return to Employer all copies and originals of all documents generated by or
belonging to Employer or any other documents which may have come into the
possession of Employee from Employer as a result of Employee's employment with
Employer, including documents containing customer information. Nothing herein
shall affect or impair Employee's right to retain personal documents, including
without limitation address books, diaries, Rolodex cards, and telephone
directories, provided such documents do not contain confidential information.

 

(c)  
Intellectual Property: The Employee agrees that all rights and title to
materials produced by Employee under this Agreement whether in written form,
pictorial or other documentary or reproducible form, and in any medium
whatsoever, belong exclusively to Corporation and shall be considered works made
for hire. Any and all copyrights and other “Intellectual Property Rights” in and
to such works are and shall be the sole property of the Corporation.
“Intellectual Property Rights” for the purposes of this Agreement include
copyright, patents, trade-marks, industrial designs, design marks, electronic
icons, computer code, software architecture, programming methods, system
configurations, business methods, business plans, system flowcharts, system
designs, technologies, drawings, technical information, know-how, processes, or
trade secrets, or any modifications, enhancements, or improvements of any of the
foregoing. To the extent that any materials or works of authorship may not, by
operation of law, be works made for hire, this Agreement will constitute an
irrevocable assignment by the Employee to the Corporation of the ownership of,
and all intellectual property rights in such items, and Corporation will have
the right to obtain and hold in its own name all registrations which may be
available in the works. The Employee agrees to execute all documents reasonably
requested by Corporation and to render, at Corporation's sole expense, whatever
reasonable assistance the Corporation may request to enable the Corporation to
perfect its security interest in and to such intellectual property rights
whether in the United States, or elsewhere in the world. If the Corporation is
unable for any reason, after reasonable and documented effort, to obtain the
Employee’s signature on any document needed in connection with the actions
described in this Section 3(c), the Employee hereby irrevocably designates and
appoints the Corporation and its duly authorized officers and agents as the
Employee’s agent and attorney in fact to act for and in Employee’s behalf to
execute and file any document and to do all other lawfully permitted acts to
further the foregoing with the same legal force and effect as if executed by
Employee. 

 

--------------------------------------------------------------------------------

 
 

 
(d)  
 
Employee and Employer acknowledge that any breach or threatened breach by
Employee of the provisions of this Section 3 may cause irreparable harm to
Employer, which harm may not be fully redressed by the payment of damages to
Employer. In addition, Employee and Employer acknowledge that Employer may be
entitled, in addition to any other right and remedy it may have, at law or in
equity, to an injunction, enjoining or restraining Employee from any violation
or threatened violations of this Section 3.

 

4.  
EMPLOYMENT RESTRICTIONS:

 
In consideration of the employment provided by this Agreement, the Employee
agrees with the Corporation as follows:
 

(a)  
Definitions: For the purposes of sections 4(b) through 4(d), the words
“Business”, “Customer”, “Person”, “Prohibited Area”, “Prospective Customer” and
“Restricted Period” shall have the meanings set out below:

 

(i)  
“Business” means the provision of or development of a “buy-here pay-here”
automobile business.

 

(ii)  
"Customer" shall mean any Person to whom the Employee has supplied goods or
services, either directly, or indirectly on behalf of the Corporation, at any
time during the term of this Agreement;

 

(iii)  
"Person" includes, without limitation, an individual, corporation, partnership,
joint venture, association, trust, firm, unincorporated organization or other
legal or business entity;

 

(iv)  
"Prohibited Area" shall mean the United States of America.

 

--------------------------------------------------------------------------------

 
 

(v)  
"Prospective Customer" shall mean any Person to whom the Corporation or the
Related Companies has (I) directly or indirectly and specifically offered,
through written proposal or other written instrument, to supply goods or
services; or (II) targeted, as evidenced by written memorandum or otherwise
documented in sales forecasts, business plans or similar document, as a possible
purchaser of the Corporation’s goods or services, at any time during the 12
months prior to the termination of this Agreement, howsoever arising and the
Employee, acting reasonably, would have knowledge of such Persons;

 

(vi)  
"Restricted Period” shall mean the period beginning on the date of this
Agreement and ending twenty-four (24) months following the termination of this
Agreement, howsoever arising.

 

(b)  
Non-Solicitation of Customers: The Employee hereby agrees that she shall not
during the Restricted Period within the Prohibited Area, whether on her own
behalf or in conjunction with or on behalf of any other Person, directly or
indirectly, except on behalf of the Corporation, (i) solicit, (ii) assist in
soliciting, (iii) accept, (iv) facilitate the acceptance of, or (v) deal with
any Customer or Prospective Customer of the Corporation, as an employee,
director, shareholder, principal, agent, consultant or in any other capacity
whatsoever, for the purpose of providing or selling to such Customer or
Prospective Customer products or services which are the same as, similar to, or
competitive with the Business.

 

(c)  
Non-Solicitation of Employees: The Employee hereby agrees that she will not
during the Restricted Period, either on her own behalf or in conjunction with or
on behalf of any other Person, directly or indirectly, except on behalf of or
with the prior written consent of the Corporation induce, solicit, entice or
procure any employee or consultant of the Corporation to leave such employment
or relationship, as the case may be.

 

5.  
TERMINATION FOR JUST CAUSE:

 
The Corporation shall be entitled, in its sole discretion, to forthwith
terminate the employment of the Employee hereunder, without advance notice, for
just cause as determined by statute or common law by so advising the Employee in
writing. For the purpose of this Agreement, the following acts or omissions
committed or omitted during the term of this Agreement constitutes just cause,
provided, however, "Just Cause" within the meaning of this Section shall in any
event not include any act done or committed by Employee in the exercise of
business judgment which is not unreasonable under all the facts and
circumstances involved:
 

(a)  
if the Employee is in material breach of any of the provisions of this
Agreement, including without limitation the conditions outlined in section 1 of
this Agreement, provided the Employee receives seven (7) business days prior
written notice of the breach detailing the complained of breach and fails to
remedy such breach within said seven (7) day period;

 

--------------------------------------------------------------------------------

 
 

(b)  
if the Employee is convicted of an indictable offence or a felony involving
moral turpitude, including, without limitation, theft, fraud, embezzlement,
forgery, misappropriation or wilful misapplication by a court of final and
competent jurisdiction;

 

(c)  
if the Employee is found in any civil, administrative or regulatory proceeding
of competent jurisdiction to have breached a fiduciary duty to the shareholders
of the Corporation; or

 

 
(d)  
if the Employee engages in conduct that is intentionally and materially
detrimental to the best interests of the Corporation.

 
If the Corporation terminates this Agreement for just cause under this Section,
the Corporation shall not be obligated to make any further payments under this
Agreement except amounts due and remaining unpaid as of the effective date of
such termination.
 

6.  
TERMINATION ON NOTICE:

 

(a)  
The Corporation shall be entitled, in its sole discretion, at any time to
terminate the employment of the Employee hereunder without just cause for any
reason whatsoever by so advising the Employee in writing. If the Corporation
terminates the employment of the Employee pursuant to this section during the
five (5) year period beginning October 4, 2006, and concluding October 4, 2011
(the "Five Year Period"), the Corporation shall provide to the Employee a lump
sum payment in lieu of notice equalling Employee's Average Monthly Compensation
(as defined below) multiplied by the number of remaining months in the Five Year
Period. Employee's "Average Monthly Compensation" shall mean Employee's average
monthly compensation (including salary, bonus and other compensation) during the
twenty-four month period immediately prior to the date of termination (including
months prior to the effective date of this Agreement if the date of termination
occurs within the first twenty-four months of the Five Year Period). The
Corporation shall provide the Employee such payment in a lump sum on or before
the date of the Employee’s active termination of employment. The Employee hereby
agrees that if the Corporation terminates in accordance with this provision, the
Employee's entitlements in accordance with this section shall constitute her
full and final entitlements, and she shall have no additional claims for bonus,
salary, other compensation, notice or pay in lieu of notice at common law or
otherwise against the Corporation.

 

(b)  
In the event of termination pursuant to section 6(a), the Corporation’s medical
and health benefit plans in which the Employee is enrolled shall cease
twenty-four (24) months from the date of the Employee’s termination of
employment, except long term and short term disability which shall cease
effective the date the Employee receives notice of termination.

 

--------------------------------------------------------------------------------

 
 

7.  
RESIGNATION OR CESSATION OF SERVICES BY EMPLOYEE:

 
(a) Resignation. The Employee shall be entitled, in hersole discretion, to
forthwith terminate her employment hereunder upon sixty (60) days prior written
notice to the Corporation. The Corporation may waive the notice, in whole or in
part, in which event it will pay to the Employee what the Employee would
otherwise have earned during the sixty (60) day (or part thereof if such Company
waiver is during the notice period) notice period aforesaid and the Employee
shall be entitled to her benefits during the balance of the sixty (60) day
period.
 
If the Employee terminates her employment for any reason, the Corporation shall
have no further obligations or responsibilities to the Employee after the expiry
of the above-noted sixty (60) day period. In the event of a buyout, merger, or
any other event that results in a Change of Control, as defined herein, the
Employee may elect to resign within sixty (60) days of the completion of such
event, with all of the rights, entitlements, and obligations outlined in Section
6 (a) and (b) herein.
 
For purposes of this Agreement, “Change of Control” means any of:
 

(i)  
the acquisition, directly or indirectly and by any means whatsoever (including,
without limitation, through an acquisition of the voting shares of the
Corporation or of any company which is in a position to exercise effective
control of the Corporation), by any person, or by a group of persons acting
jointly, or in concert, that results in a de facto change of control;

 

(ii)  
any transaction or series of transactions, whether by way of reconstruction,
reorganization, consolidation, amalgamation, arrangement, merger, transfer, sale
or otherwise, whereby assets of the Corporation become the property of any other
person (other than an affiliate of the Corporation) if such assets which become
the property of any other person have a fair market value (net of the fair
market value of any liabilities which become obligations of such other person as
part of the same transaction) equal to one-half or more of the net worth of the
Corporation immediately before such transaction;

 

(iii)  
the completion of any transaction or the first of a series of transactions which
would have the same or similar effect as any transaction or series of
transactions referred to in paragraph (i) to (ii) above; or

 

(iv)  
a change, whether by way of a change in the holding of the Voting Shares, in the
ownership of the Corporation’s assets, the composition of the Board of Directors
or by any other means, as a result of which there is a change in any person, or
any group of persons acting jointly or in concert, who is in a position to
exercise effective control of the Corporation.

 

--------------------------------------------------------------------------------

 

(b) Cessation of Services Due to Death or Total Disability.
 
In the event of Employee's death or becoming Totally Disabled, as defined
herein, during the term of this Agreement, Employee's employment hereunder shall
terminate as of Employee’s date of death or upon becoming Totally Disabled.
 
In the event of Employee's death or becoming Totally Disabled, as defined
herein, during the term of this Agreement, the Corporation shall be required to
pay to Employee an amount equal to Employee's Average Monthly Compensation
multiplied by six (6). The termination of the Employee in accordance with this
section is not intended to prejudice the Employee’s eligibility for long-term
disability benefits under the Corporation’s policy, and if necessary to protect
the Employee’s eligibility, the Corporation at its sole discretion shall have
the option to terminate hereunder at the expiration of the long-term disability
period only.
 

8.  
RESULTS OF TERMINATION:

 
Upon termination or resignation of the Employee's employment pursuant to
Sections 5, 6 or 7 of this Agreement, the employment of the Employee shall be
wholly terminated, with the exception of clauses specifically contemplated to
continue in full force and effect beyond the termination of this Agreement,
including those set out in Sections 3 and 4.
 

9.  
ASSIGNMENT:

 
This Agreement shall enure to the benefit of and be binding upon the parties and
their respective heirs, executors, administrators, the legal personal
representatives of the Employee and the successors and assigns of the
Corporation. The rights of the Employee under this Agreement are not assignable
or transferable in any manner. Employee recognizes that this Agreement is
personal to Employee and that none of Employee's obligations under this
Agreement may be assigned or delegated by Employee. The Corporation may assign
all of its rights and obligations under this Agreement by operation of law or
upon the bona fide sale or other transfer of all or substantially all of its
assets and business and it shall be made a condition of any such assignment that
the purchaser or transferee agrees to assume all the rights and obligations of
the Corporation under this Agreement.
 

10.  
SEVERABILITY:

 
Any article, section, subsection or other subdivision of this Agreement or any
other provision of this Agreement which is, or becomes, illegal, invalid or
unenforceable shall be severed here from and ineffective to the extent of such
illegality, invalidity or unenforceability and shall not affect or impair the
remaining provisions hereof, which provisions shall be severed from any illegal,
invalid or unenforceable article, section, subsection or other subdivision of
this Agreement. The parties also agree that if any covenant or provision in this
Agreement is determined to be void or unenforceable at law due to a period of
time, geographical area or otherwise, then such covenant or provision of this
Agreement, shall be reduced in scope or amended, as to term, geographical area
or otherwise to the extent required so that the covenant or provision, as so
reduced or amended, is enforceable at law and the unenforceable portion shall be
deemed to be severed from the balance of the provision or this Agreement, which
balance shall survive and be of full force and effect.
 

--------------------------------------------------------------------------------

 
 

11.  
WAIVER:

 
Failure of either party to this Agreement to rely on any provision contained
herein shall not constitute a precedent or be deemed a waiver of such provision
on any subsequent occasion or in regard to any other provision of this
Agreement.
 

12.  
ENTIRE AGREEMENT:

 
This Agreement constitutes the entire agreement between the parties with respect
to the employment of the Employee and any and all previous agreements or
representations, written or oral, express or implied between the parties or on
their behalf relating to the employment of the Employee by the Corporation are
terminated and cancelled.
 

13.  
GOVERNING LAW:

 
This Agreement shall be governed by and construed in accordance with the laws of
Georgia.
 

14.  
HEADINGS:

 
The headings utilised in this Agreement are for convenience only and are not to
be construed in any way as additions or limitations of the covenants and
agreements contained in this Agreement.
 

15.  
NOTICES:

 
Any notice required or permitted to be given to the Employee shall be
sufficiently given if delivered to the Employee personally, including without
limitation if mailed by registered mail or internationally recognized courier
to:
 
Ginger Bond
990 Battlefield Parkway
Fort Oglethorpe, Georgia 30742


with a copy to:


Mark A. Cunningham
Chambliss, Bahner & Stophel, P.C.
1000 Tallan Building
Two Union Square
Chattanooga, Tennessee 37402-2500


--------------------------------------------------------------------------------

 
 
Any notice required or permitted to be given to the Corporation shall be
sufficiently given if delivered personally or if mailed by registered mail to
the Corporation to: 
 
c/o Manchester Inc.
100 Crescent Court, 7th Floor, Dallas, Texas 75201
Attention: Corporate Secretary


With a copy to:
Wuersch & Gering LLP
Attention: Travis L. Gering
100 Wall Street - 21st Floor
New York, NY 10005



16.  
LEGAL ADVICE:

 
The Employee hereby represents and warrants to the Corporation that she has had
sufficient opportunity to seek and obtain legal advice with respect to this
Agreement and that she fully understands the nature and effect of this Agreement
and that she is entering into it freely and voluntarily.
 

17.  
DOLLAR AMOUNTS:

 
Unless specifically stated otherwise, all references herein to dollar amounts
refer to United States’ dollars.
 

18.  
AMENDMENTS:

 
It is recognized that there may be amendments to this Agreement. No significant
amendment to this Agreement shall be valid or binding unless set forth in
writing and duly executed by both of the parties hereto.
 

19.  
COUNTERPARTS:

 
This Agreement may be executed in counterparts all of which taken together shall
constitute one and the same instrument.
 
[Signature Page Follows]


--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF the parties have duly executed this Agreement as of the date
first above written. Each page of this Agreement is initialled and dated by the
Employee.
 

        THE EMPLOYEE:  
   
   
 
/s/ Ginger Bond
 

--------------------------------------------------------------------------------

Name:  Ginger Bond


       
THE CORPORATION: NICE CARS OPERATIONS ACQUISITIONCO, INC.
 
   
   
 
By: 
/s/ Richard Gaines  

--------------------------------------------------------------------------------

Name:  Richard Gaines
Title:  President

 

--------------------------------------------------------------------------------

 
 